Citation Nr: 1619424	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  11-32 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for malignant spindle cell neoplasm of the testes.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for malignant spindle cell neoplasm of the testes with an initial noncompensable rating, effective April 18, 2006.  Notification of this decision was mailed to the Veteran in September 2010.  Thereafter, he perfected an appeal as to the propriety of the initially assigned rating.

In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript of the hearing is associated with the record.  At such time, the Veteran submitted additional pertinent evidence in support of his appeal with a waiver of RO consideration.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

In a March 2014 rating decision, the RO addressed four claims related to the Veteran's testicular cancer:  (1) service connection for erectile dysfunction was granted with an evaluation of 0 percent effective September 6, 2013; (2) special monthly compensation based on loss of use of a creative organ was granted effective September 6, 2013; (3) service connection for surgical scars was granted with an evaluation of 0 percent effective September 6, 2013; and (4) service connection for ventral hernia was granted with an evaluation of 0 percent effective April 30, 2013.  The Veteran did not appeal that determination.   However, based on the Veteran's testimony at the February 2016 hearing, the Board finds that the issues involving erectile dysfunction and loss of use of a creative organ are intertwined with the current issue on appeal, but the issues involving ventral hernia and surgical scars are not interrelated.  In this regard, at the hearing, the decision rendered in March 2014 was discussed and the Veteran specifically argued that his erectile dysfunction and, hence, loss of use of a creative organ were a direct result from his testicular cancer and had been present for the duration of the appeal period.  Thus, the former issues are within the scope of the instant appeal, but the latter issues are not.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Based on the Veteran's testimony at his February 2016 hearing, the Board finds that the TDIU issue has been raised as a component of the instant appeal, and the issue is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issue of service connection for a dental disorder was raised by the Veteran in a November 2010 submission and again in a February 2011 notice of disagreement (NOD).  The issue of service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression and anxiety, was raised by the Veteran in February 2016.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  Prior to February 24, 2016, the Veteran's malignant spindle cell neoplasm of the testes did not result in complete atrophy of both testes.  

2.  It is factually ascertainable beginning from February 24, 2016, that the Veteran's malignant spindle cell neoplasm of the testes was manifested by complete atrophy of both testes.  

3.  The Veteran's malignant spindle cell neoplasm of the testes does not involve urinary symptoms or renal dysfunction.  

4.  Erectile dysfunction, including loss of use of a creative organ, has been associated with the Veteran's malignant spindle cell neoplasm of the testes since April 18, 2006.  


CONCLUSIONS OF LAW

1.  Prior February 24, 2016, the criteria for an initial compensable rating for malignant spindle cell neoplasm of the testes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7528-7523 (2015).

2.  The criteria for an initial 20 percent rating, but no higher, for malignant spindle cell neoplasm of the testes are met beginning February 24, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, DC 7528-7523 (2015).

3.  The criteria for a separate noncompensable rating for erectile dysfunction associated with malignant spindle cell neoplasm of the testes are met beginning April 18, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, DC 7599-7522 (2015).

4.  The criteria for special monthly compensation for loss of use of a creative organ are met from April 18, 2006.  38 U.S.C.A. § 1114(k), 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.350(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In the instant case, the Veteran was sent a comprehensive letter in August 2006, prior to the August 2010 rating decision on appeal, referable to his underlying claim for service connection for malignant spindle cell neoplasm of the testes.  Thereafter, the August 2010  rating decision granted service connection for such disability.  Subsequently, the Veteran appealed with respect to the initially assigned rating for his malignant spindle cell neoplasm of the testes.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 
§ 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the duty to assist, VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The duty to assist extends to providing assistance to obtain sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  The duty to assist is not unlimited, and subsection (d) to § 3.159 provides an important limitation:  "VA will refrain from providing assistance in obtaining evidence for a claim if the substantially complete application for benefits indicates that there is no reasonable possibility that any assistance VA would provide to the claimant would substantiate the claim."  Id.

Here, VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, those private records the Veteran has authorized VA to obtain have been obtained.  The Veteran has not been treated at VA, and he did not identify and authorize VA to obtain any other relevant information.  

Furthermore, VA examinations have been conducted, most recently in September 2013, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2).  There is no indication that his symptoms have materially increased in severity since the last VA examination was conducted for the disability.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the evidentiary record appears to be complete.

Furthermore, in February 2016, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2016 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  See Board Hr'g Tr. 2.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected disability was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such has on his daily life and employment.  See Board Hr'g Tr. 2-8.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Veteran described his entire treatment history through his testimony and submitted updated private treatment records at the time of the hearing.  See, e.g., Board Hr'g Tr. 3-4.  Thus, there is no indication that there is any outstanding evidence that may have been overlooked.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The Veteran maintains that a compensable initial rating is warranted for his service-connected malignant spindle cell neoplasm of the testes.  At present, a  noncompensable rating has been assigned since April 18, 2006.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's malignant spindle cell neoplasm of the testes has been assigned a noncompensable rating under Diagnostic Code 7528-7523 of 38 C.F.R. § 4.115b.  

The applicable rating schedules are set forth as follows:

7523   Testis, atrophy complete:

Both-201

One-01


7528   Malignant neoplasms of the genitourinary system
100
Note-Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.


The rating schedule for voiding dysfunction or renal dysfunction is set forth in 38 C.F.R. § 4.115a.  

Also relevant in this appeal is DC 7522, concerning erectile dysfunction, which provides as follows:  

7522   Penis, deformity, with loss of erectile power-201


Both DC 7523 and DC 7522 refer to superscript 1, which directs that the appeal be reviewed for entitlement to special monthly compensation under §3.350.  See 38 C.F.R. § 4.115b.  Under 38 C.F.R. § 3.350(a), special monthly compensation under 38 U.S.C. 1114(k) is payable for each anatomical loss or loss of use of one or more creative organs.  Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles).  38 C.F.R. § 3.350(a)(1).  Loss of use of one testicle will be established when: (a) the diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or (b) the diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) if neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the Veteran, establishes the absence of spermatozoa. 38 C.F.R. § 3.350(a)(1)(i).  Loss or loss of use traceable to an elective operation performed subsequent to service, will not establish entitlement to the benefit.  38 C.F.R. § . 38 C.F.R. § 3.350(a)(1)(iii).  An operation is not considered to be one of election where it is advised on sound medical judgment for the relief of a pathological condition or to prevent possible future pathological consequences.  Id.

Where a particular disability for which the Veteran has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

If an injury or disease manifests with two different disabilities, then two separate ratings should be awarded.  It is improper to assign a single disability rating for two separate disabilities by hyphenating two different diagnostic codes.  See Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006) (calling this a "hyphenated rating").

In this case, the Board has carefully considered all assembled evidence and potentially applicable diagnostic codes, and finds that the Veteran's malignant spindle cell neoplasm of the testes does not warrant a compensable rating prior to February 24, 2016.  However, a 20 percent rating is warranted as of February 24, 2016, the date of receipt of evidence supporting such a rating.

As a threshold matter, the Board notes that the Veteran's malignant spindle cell neoplasm of the testes has been assigned a hyphenated rating on the basis of his testicular cancer with resultant testicular atrophy.  However, the rating schedules for cancer and atrophy of the testicles set forth nonduplicative or overlapping symptomatology.  Therefore, it would not be pyramiding to assign separate ratings under DCs 7523 and DC 7528.  Therefore, in the decision below, the Board has considered whether separate ratings under such DCs is warranted.      

Testis Atrophy

The Veteran's malignant spindle cell neoplasm of the testes has been assigned an initial noncompensable rating since April 18, 2006, on the basis of having complete atrophy in one testis.    

Historical medical records from August 2002 show that the Veteran had a history of left testicle atrophy.  

The Veteran testified at his Board hearing that he has also had atrophy of the right testicle.  See Board Hr'g Tr. 6.  Consistent with his testimony, the Veteran's private doctor in February 24, 2016, submitted a copy of an (undated) annual wellness physical examination, which notes that both testicles were atrophied with the left testicle-almost obliterated.  

Thus, atrophy of both testicles is established.  It is not clear from this medical record whether the right testicle atrophy was complete.  However, for purposes of this decision, the Board will resolve reasonable doubt in the Veteran's favor and find that this evidence establishes complete atrophy in both testicles, which warrants a 20 percent rating.  

The evidence does not establish the date of onset for the right testicle atrophy.  At his Board hearing, the Veteran indicated that it emerged over a period of time, but he was unable to give a precise timeline for the emergence of the right testicular atrophy.  An earlier VA examination in September 2013 did not note atrophy in the right testicle.  This September 2013 VA examination was of the type normally conducted for such purposes, and it is assumed that the examiner examined and recorded all abnormalities associated with the condition, if present.  Thus, it must be assumed that the examiner would have reported right testicle atrophy if it had been found.  Because it does not record right testicle atrophy, this September 2013 examination tends to establish that right testicular atrophy was not clinically present until after that time.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); cf. Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).  Thus, it is not factually ascertainable that right testicle atrophy was extant until the February 24, 2016 consultation report.  

In light of the foregoing, the Board finds that a 20 percent rating under DC 7523 is assignable from February 24, 2016, but not before such date.  

Voiding/Renal Dysfunction 

The Board finds that a separate compensable rating cannot be assigned under DC 7528.

As a threshold matter, the Veteran's cancer was treated in 1998, which was approximately eight years prior to when service connection has been in effect for the disability.  There has been no metastasis.  To the contrary, a VA examiner in September 2013 addressed the Veteran's subsequent diagnosis of bladder cancer, but explained that there is no relationship between these two types of cancer.  Thus, a 100 percent rating cannot be assigned for the disability pursuant to DC 7528.  

A compensable rating may also not be assigned under DC 7528 on the basis of voiding dysfunction or renal dysfunction, as directed by that diagnostic code following the cessation of surgical, X-ray, antineoplastic chemotherapy.  

In this regard, the September 2013 VA examination and the Veteran's Board hearing testimony establishes that he experiences a voiding dysfunction involving urinary leakage.  See Board Hr'g Tr. 4, 7.  

However, the September 2013 VA examiner specifically concluded that this symptomatology is associated with the Veteran's (nonservice-connected) bladder cancer and not his testicular cancer.  The VA examiner explained that "[t]hese symptoms are not seen in people with testicular cancer and were not present prior to the treatment of bladder cancer."  

The VA examiner's opinion is consistent with the medical records from the Veteran's private doctors.  For instance, a private Urology record from November 2011 notes the absence of any urinary complaints.  According to a June 2011 Urology record, the Veteran's urinary symptoms began "[s]ince the surgery [for bladder cancer] and chemotherapy treatment of June 2011[.]"   A December 2011 Urology record likewise notes voiding symptoms since the bladder surgery.  

Thus, the voiding dysfunction has been specifically attributed to the nonservice-connected condition.  Consequently, this symptomatology cannot be considered in his disability rating for the service-connected malignant spindle cell neoplasm, testes, and it cannot establish the evidentiary basis for a higher disability rating.  See Mittleider, 11 Vet. App. at 182.  In this regard, it is not considered to be within the competence of a non-medical expert, such as the Veteran, to determine whether such symptomatology is associated with the service-connected testicular cancer instead of the nonservice-connected bladder cancer.  Therefore, the Veteran's own testimony is not competent evidence that such symptoms are residuals of the service-connected disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015); Fountain, 27 Vet. App. at 274-75.  

Thus, a separate rating is not assignable under DC 7528.

Erectile Dysfunction & SMC

The Veteran has been awarded a separate noncompensable rating under DC 7522 for erectile dysfunction associated with malignant spindle cell neoplasm of the testes since September 2013.  This condition, as a residual symptom of the Veteran's service-connected cancer, is within the scope of the instant appeal based on the Veteran's testimony at the February 2016 Board hearing.

Specifically, at his Board hearing, the Veteran testified that his erectile dysfunction had been present well before the September 2013 effective date of service connection for up to 10 to 12 years prior to such time.  See Board Hr'g Tr. 4.  His medical records are consistent with his Board hearing testimony.  Most directly, a private record from August 2002 notes his complaint of erectile dysfunction for the past six to eight months.  

Accordingly, a separate compensable rating for erectile dysfunction under DC 7522 is warranted from April 18, 2006, the same effective date for the primary disability of malignant spindle cell neoplasm of the testes.  

Relatedly, the Veteran has also been awarded SMC based on loss of use of a creative organ since September 2013.  The March 2014 rating decision granted this benefit on the basis of erectile dysfunction related to his service-connected testicular cancer.  The effective date was assigned based on the date of the September 2013 VA examination.  However, because the condition has remained extant since April 18, 2006, SMC is warranted since that date.  38 C.F.R. 
§ 3.350(a); see also Swain v. McDonald, 27 Vet. App. 219, 224 (2015); Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010); accord Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).

Accordingly, SMC for loss of use of a creative organ, specifically erectile dysfunction, is warranted from April 18, 2006.  See 38 C.F.R. § 3.350(a)(1).  

Other Considerations

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v.  Brown, 9 Vet. App. 337, 339 (1996).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected malignant spindle cell neoplasm of the testes with the established criteria found in the rating schedule and finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his disability.  Specifically, the rating criteria contemplates the specific symptoms the Veteran experiences as a result of his malignant spindle cell neoplasm of the testes, to include atrophy of the testes and erectile dysfunction.  Notably, he has also been separately service-connected for surgical scars and ventral hernia as secondary to his malignant spindle cell neoplasm of the testes.  Therefore, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule and there are no additional symptoms of his malignant spindle cell neoplasm of the testes that are not addressed by the rating schedule.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced. 

However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  

Here, the Veteran has not argued that his service-connected malignant spindle cell neoplasm of the testes, in combination with his other service-connected disabilities, should be referred for extra-schedular consideration, nor is this issue reasonably raised by the evidence through the Veteran's descriptions of the symptoms of his various disabilities and their resulting effects.  Furthermore, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific rated disability.  

Based on the foregoing, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

To summarize, when reconciling the various medical reports into a consistent picture, it must be found that the Veteran's disability picture is most consistent with a 20 percent disability level since February 24, 2016, when it was first factually ascertainable that the disability involved atrophy of both testicles.  Aside from this staged rating, no higher or earlier increased disability ratings are warranted.  See Fenderson, supra.  Furthermore, a separate noncompensable rating for erectile dysfunction is warranted from April 18, 2006, with an accompanying award of SMC for loss of use of a creative organ from the same date.  The Board has resolved all reasonable doubt in the Veteran's favor in reaching all determinations.


ORDER

Prior to February 24, 2016, an initial compensable rating for malignant spindle cell neoplasm of the testes is denied.  

As of February 24, 2016, an initial 20 percent rating, but no higher, for malignant spindle cell neoplasm of the testes is granted, subject to the laws and regulations governing the payment of monetary awards. 

As of April 18, 2006, an initial noncompensable rating for erectile dysfunction is granted, subject to the laws and regulations governing the payment of monetary awards.

As of April 18, 2006, special monthly compensation for loss of use of a creative organ is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The issue of entitlement to a TDIU must be remanded for VCAA notice, further development regarding the Veteran's employment status, and adjudication by the AOJ in the first instance.  

As an initial matter, the Board notes that the Veteran has not been provided VCAA notice as to his TDIU claim.  Such should be accomplished on remand. 

Furthermore, the Board observes that, in a March 2014 rating decision (code sheet), it was noted that "the Veteran is employed; therefore, VA does not have a duty to assist to infer the issue of IU."  Consistent with the RO's statement that the Veteran was employed, he reported during a September 2013 VA examination that he was retired but continued to work administratively at his co-owner publishing company.  However, he submitted a VA Form 21-8940 one month later in April 2014.  At that time, he wrote that he last worked full time in November 2011.  Consequently, on remand, the Veteran should be requested to provide further details regarding his employment status.

Finally, a remand is necessary in order for the AOJ to adjudication the issue of entitlement to a TDIU in the first instance.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice in regard to his TDIU claim.

2.  Contact the Veteran and ask that he report all income from any source, including self-employment and family businesses, during the years he is claiming a TDIU.  This should include asking the Veteran to submit copies of his tax returns during the relevant period. 

3.  Next, take all supplemental action needed, if any, to verify the Veteran's earned income during the years claimed (starting in November 2011). 
 
4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be adjudicated based on the entirety of the evidence.  If the claim is denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


